Citation Nr: 0114272	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  98-09 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a kidney 
disability, status post kidney transplant surgery.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a lung disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1965 to 
September 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision rendered in September 1997 
by the Newark, New Jersey, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


REMAND

The veteran claims that his diagnosed kidney disability and 
headaches have resulted from exposure to ionizing radiation 
during service.  The veteran contends that the headaches are 
the product of treatment received for his kidney disability.  
The veteran maintains that his exposure to radiation occurred 
during the course of his duties as a Nike/Hercules missile 
crewman.  The veteran also claims that he currently suffers 
from a lung disability that is attributable to service. 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
superceded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA could 
not assist in the development of a claim that was not well 
grounded.  This change in the law is now applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The change requires 
that notice be provided to a claimant as to what is required 
for a claim to be successful, and may require multiple 
notices during the pendency of the adjudication process.  See 
Holliday, slip op. at 12-13.  In the case of Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 2001), it was 
noted that the VA Secretary had not promulgated implementing 
regulations, and that these regulations might in fact provide 
more assistance than is required by the Veterans Claims 
Assistance Act itself.  Holliday, slip op. at 12.  Indeed, 
the Court noted that, until such regulations were 
promulgated, there remained significant uncertainties 
regarding the kind of notice to be given to each class of 
claimants, especially in light of the Secretary's 
acknowledgment that the notification requirements had 
universal application.  Holliday, slip op. at 13.  In order 
to ensure that the veteran in this case is afforded all the 
protections of the Veterans Claims Assistance Act of 2000, as 
implemented by VA, a remand is required.  

The Court has indicated that service connection for 
conditions claimed to be due to exposure to ionizing 
radiation in service can be established in any of three 
different ways.  See Hilkert v. West, 11 Vet. App. 284, 289 
(1998); McGuire v. West, 11 Vet. App. 274, 277 (1998); Hardin 
v. West, 11 Vet. App. 74, 77 (1998); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997); Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997).  First, there are several types of cancer that 
are presumptively service-connected under 38 U.S.C.A. 
§ 1112(c) (West 1991 & Supp. 2000).  Second, direct service 
connection can be established under 38 C.F.R. § 3.303(d) by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service," a task "which includes the 
difficult burden of tracing causation to a condition or event 
during service."  Combee v. Brown, 34 F.3d at 1043.  And 
third, service connection can be established under 
section 3.303(d) with the assistance of the procedural 
advantages prescribed in 38 C.F.R. § 3.311, if the condition 
at issue is one of the "radiogenic diseases" listed in 
section 3.311(b).

The claims file includes private medical records showing that 
the veteran suffered from glomerulonephritis in 1990, which 
resulted in kidney failure.  Two separate kidney 
transplantation surgeries were performed; the first one in 
1991 was unsuccessful, but the second transplant in 1994 was 
successful.  None of these private medical records suggests 
that the veteran's kidney disease was related to any injury, 
disease, or incident related to service, to include in-
service radiation exposure.  However, a review of the file 
reveals the veteran has not undergone a VA nephrology 
examination to evaluate whether his kidney disease was 
related to service as a result of radiation exposure or 
otherwise.  

Similarly, although the medical evidence of record indicates 
that the veteran received some treatment for headaches, he 
has not undergone a neurological examination for the purpose 
of determining the nature or etiology of the headaches.

With respect to the veteran's claim of entitlement to service 
connection for a lung disability, the veteran contends that 
in recent years he has suffered from worsening symptoms of 
shortness of breath.  Although there is no medical evidence 
showing that the veteran has ever been diagnosed with or 
sought treatment for any lung disability, a review of the 
record reveals that the veteran has not undergone a VA 
pulmonary examination to determine whether a lung disability 
exists and, if so, whether any such disability is related to 
service.  

The Board also notes that, with regard to the claim that 
kidney and headache ailments are the result of radiation 
exposure, while the RO conducted some research into whether 
the veteran was exposed to radiation, the Board finds that 
some additional research would be helpful.  Because the 
veteran contends that he worked closely with Nike and 
Hercules missiles, further action should be taken to obtain 
information about his possible radiation exposure.  

The Board further observes that according to documents from 
the Social Security Administration (SSA) contained in the 
record, the veteran is receiving disability benefits from the 
SSA.  The Board notes that relevant evidence from the SSA 
could be helpful to the veteran's claims and should therefore 
be obtained pursuant to the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107), are fully 
satisfied.  As part of the notice 
required under the new law, the RO should 
ask the veteran to provide information 
regarding any evidence of past or current 
treatment for his kidney disease, 
headaches, and lung disability that have 
not already been made part of the record, 
and ensure that all pertinent records of 
VA or private treatment have been 
procured for review.  The RO should 
assist the veteran in obtaining evidence 
by following the procedures set forth in 
38 C.F.R. § 3.159 (2000), including 
obtaining relevant records from the SSA.  
The RO should also seek information from 
the service department regarding the 
veteran's assignments, especially as a 
Nike/Hercules missile crewman, along with 
information regarding the veteran's 
likely exposure to radiation.  All 
available avenues for procurement of 
evidence of radiation exposure, including 
information about the missiles with which 
the veteran worked, should be explored.  
If records sought are not obtained, the 
RO should notify the veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

2.  The veteran should be scheduled for 
nephrology, neurology, and pulmonary 
examinations.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner(s).  The 
examiner(s) should provide diagnoses 
relative to each of the claims made by 
the veteran.  The examiner(s) should also 
provide an opinion as to whether the 
veteran has had or currently experiences 
a radiogenic disease.  With respect to 
each claim, the examiner(s) should set 
forth the medical probabilities that each 
disability is attributable to the 
veteran's military service, including any 
in-service exposure to radiation.  The 
examiner(s) should also comment on 
whether the veteran's headaches are 
related to any diagnosed kidney disease, 
including treatment he may have received 
for kidney disease.  All findings should 
be reported in detail, and medical 
opinions should be explained in light of 
the evidence of record.

3.  If evidence is presented that the 
veteran has experienced a radiogenic 
disease that led to current kidney, 
headache, or lung disability, the 
procedures of 38 C.F.R. § 3.11 should be 
followed.  After all required 
notification and development has been 
completed, the RO should take 
adjudicatory action on the veteran's 
claims of entitlement to service 
connection.  If any benefit sought is 
denied, a supplemental statement of the 
case should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

